Citation Nr: 0704840	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-27 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating for postoperative 
residuals of a herniated lumbar disc, as a residual of a back 
injury, in excess of 40 percent.  

2. Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from June 1951 to June 1955.  

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied reopening of claims for service 
connection for hearing loss and low back disability.  

During the appeal, service connection for postoperative 
residuals of a herniated lumbar disc and bilateral hearing 
loss were granted in November 2003.  The veteran perfected a 
timely appeal of the initial disability evaluations assigned.  

The veteran cancelled his appearance at a local RO hearing 
before a Veterans Law Judge sitting at Waco, Texas.  


FINDINGS OF FACT

1. The veteran's service-connected lumbar spine disability 
results in limitation of motion of flexion to only 70 degrees 
with medication; a VA examiner has estimated that, without 
medication, range of flexion would be limited by an 
additional 30 degrees.

2.  The veteran's only neurologic deficit is absent left 
ankle jerk, he has not had incapacitating episodes in the 
last 12 months.  

3.  The veteran is service-connected for bilateral hearing 
loss and he has level I hearing acuity in the right ear and 
level II hearing acuity in the left ear.  



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation for service-
connected postoperative residuals of a herniated lumbar disc, 
as a residual of a back injury, in excess of 40 percent are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, Diagnostic Codes 
5003, 5292, 5293 (prior to September 23, 2002); Diagnostic 
Code 5243 (effective as of September 23, 2002); Diagnostic 
Code 5293 (prior to September 26, 2003); and Diagnostic Code 
5243 (effective as of September 26, 2003).  

2.  The criteria for an initial compensable evaluation for 
service-connected bilateral hearing loss are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.85, 4.86, 4.87, Part 4, DC 6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  

The provisions of 38 U.S.C.A. § 5103(a) require that VA 
notify a claimant of the information and evidence needed to 
substantiate a claim, which information and evidence VA will 
obtain, and which the claimant is expected to provide.  VA 
must request any evidence in a claimant's possession that 
pertains to the claim.  38 C.F.R. § 3.159.  

Generally, the VCAA notice must be provided to a claimant 
before the initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if, 
in response to notice of a favorable decision on a claim for 
which VA has already given the § 5103(a) notice, VA receives 
an Notice of Disagreement (NOD) that raises a new issue, 
§ 7105(d) requires VA to take proper action and issue an 
Statement of the Case (SOC) if the disagreement is not 
resolved, but § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  

Here, the veteran was provided the appropriate VA notice in a 
June 2002 RO letter but after the July 2002 decision which 
denied reopening of claims for service connection for low 
back and hearing loss disabilities, those claims were granted 
in a November 2003 rating decision which assigned, 
respectively, initial 40 percent and noncompensable ratings.  

When VCAA notice is given as to an original service 
connection claim, further VCAA notice of "downstream" 
issues, e.g., an initial rating or effective date, is not 
required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  It was 
recently held in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), that VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, i.e., 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability, and that 
VCAA notice must address all of these elements.  Id. at 484, 
486, 488.  The Court did not address VAOPGCPREC 8-2003. 

Here, any error in not providing the veteran with notice as 
to how to establish entitlement to a higher initial 
disability rating was harmless because VA followed proper 
remedial processes to cure any such defect, thereby providing 
the veteran a meaningful opportunity to participate in the 
processing of his claim.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (citing Mayfield, 444 F.3d at 1333-1334; 
Dingess, 19 Vet. App. at 492; Pelegrini, 18 Vet. App. at 122-
124).  

Specifically, in its January 2004 letter enclosing its rating 
decision granting service connection, the RO indicated what 
the veteran should do if he disagreed with this decision.  At 
that point, the only disagreement could be with the level of 
the evaluation assigned or the effective date, as service 
connection had been granted.  

The subsequent statements of the veteran and his 
representative in the Notice of Disagreement (NOD), the 
Substantive Appeal (VA Form 9), the Statement in Lieu of VA 
Form 646, and the Informal Hearing Presentation reflect that 
they were aware that the veteran had to demonstrate the 
severity of his disabilities in order to establish 
entitlement to a higher initial rating by submitting medical 
and other evidence of such severity.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  In this case, private clinical 
records have been obtained and the veteran was provided VA 
examinations in 2004 and 2006 for both disabilities at issue 
and these examinations are adequate for rating purposes.  
Also, the veteran cancelled a scheduled travel Board hearing 
and, so, he declined the opportunity to submit additional 
argument and testimonial evidence.  As there is no indication 
of the existence of additional evidence to substantiate the 
claim, the Board concludes that the duty-to-assist provisions 
of the VCAA have been complied with.


General Rating Considerations

Disability evaluations are determined by comparing the 
veteran's symptomatology with the criteria set forth in 
Diagnostic Codes (DCs) in VA's Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Rating a service-connected disability 
requires that it be viewed historically, that reports be 
reconciled into a consistent picture to accurately reflect 
the elements of the disability and that the disability be 
described in terms of the person's function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. §§ 4.1, 4.2, 4.10.  A higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When there is an 
approximate balance of positive and negative evidence the 
benefit of the doubt is to be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
But this holding is not applicable in this case because, 
here, the veteran timely appealed the rating initially 
assigned for disability just after establishing entitlement 
to service connection for it.  So VA must consider the claim 
in this context, which includes determining entitlement to a 
"staged" rating to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  

Lumbar Spine Disability

VA examination in 1995 noted that the veteran had had a 
lumbar laminectomy in 1979 for a herniated nucleus pulposus 
(HNP) following which he had residual pain, numbness, and 
tingling of the lower extremities.  

Records of the Osteopathic Medical Center of Texas show that 
in January 2000 he had a partial lumbar laminectomy at L3-4 
on the right with removal of HNP and removal of hypertrophic 
ligamentum flavum and a foraminotomy for diagnosed herniated 
lumbar intervertebral disc with nerve root compression at L3-
4 on the right.  

On VA examination in May 2004 the veteran's claim file was 
reviewed and it was reported that the 1979 low back surgery 
was apparently an L4-5 discectomy.  Following his January 
2000 surgery he did reasonably well and had no further pain 
in the right leg.  However, he continued to have daily pain 
(apparently back pain) but he did not have flare-ups.  He did 
not have any increased limitations upon repetitive motion.  
He used a back support but denied bowel and bladder 
incontinence.  He was able to do normal activities, e.g., 
driving, bathing, and feeding.  He did not use any assistive 
devices.  There had been no incapacitating episodes of pain 
in the last 12 months.  

On examination the veteran walked with a normal gait.  His 
lumbar incision was well healed.  There was no tenderness on 
palpation and no muscle spasm.  Lumbar flexion was to 100 
degrees and extension was to 20 degrees with a complaint of 
pain.  Rotation to the left and to the right was to 40 
degrees and lateral bending to the left and to the right was 
to 40 degrees, but he complained of pain.  He could not stand 
on his heels or on his toes in order to walk.  Reflexes were 
1+ in the right knee and ankle but he had no reflexes in the 
left knee and ankle.  He had equal and moderately good 
strength of his extensor hallux longus muscles, bilaterally.  
He had negative straight leg signs.  Pinprick was preserved 
in the sacral area, thighs, legs, and feet.  X-rays revealed 
degenerative L4-5 and L5-S1 disc space.  The diagnoses were 
lumbosacral pain, L3-4 and L4-5 disc pathology, a history of 
two laminectomies with discectomies, and chronic pain.  

On VA examination in March 2006 the veteran's claim file was 
reviewed retrospectively.  He reported that he had retired in 
1995 because of leg pain from back disability.  Currently, 
his back pain was not bad but he still had soreness and pain.  
He stated he could not perform a job requiring standing for 5 
to 6 hours.  He was being seen at a VA Pain Clinic and took 
two Morphine tablets daily, the effects of which would last 
as long as 12 hours.  He had severe back pain if he leaned 
forward and washed dishes or swept the floor (which seemed 
realistic to the examiner).  The pain was in the low back and 
the proximal part of the posterior aspect of both thighs.  He 
could sit satisfactorily and walk a block or two without a 
limp, but became quite tired if he attempted to walk further.  
He also reported that he could not walk 1/2 mile and his legs 
were not as strong as previously.  His pain medication and 
taking it easy physically made his condition manageable.  A 
back support provided some help and he avoided flare-ups 
because he arose and sat down slowly and gently.  

On physical examination the veteran had no abnormal spinal 
curvatures.  His lumbar incision was well healed.  Lumbar 
flexion was to 70 degrees and extension was to 15 degrees.  
Lateral bending was to 15 degrees to the right and to the 
left.  Rotation was to 30 degrees in each direction.  The 
veteran reported having taken his Morphine tablet on the 
morning of the examination.  Knee reflexes were 1+ and 
symmetrical.  Right ankle reflexes were 2+, but left ankle 
jerk was absent.  He could walk on his heels and on his toes.  
Pedal pulsation was present in each foot.  Straight leg 
raising was to 60 degrees, bilaterally, and without pain.  
Repetitive motion, at least under the influence of pain 
medication, did not cause additional limitation.  He did not 
have flare-ups because he avoided them by arising and sitting 
down slowly and gently.  He had not had incapacitating 
episodes during the past 12 months.  There was evidence of 
pain on movement but there was no spasm, weakness or 
tenderness.  There was an identifiable neurological deficit 
consisting of absent left ankle jerk but sensations seemed to 
be intact and no definite weakness was identified.  

Past X-rays revealed degenerative disc disease (DDD) at L4-5 
and L5-S1 with narrowing of the discs and with sclerotic 
changes in the adjacent bones.  The diagnosis was DDD at L4-5 
and L5-S1 levels.  It was noted that there was some 
neurological deficit, i.e., absent left ankle jerk.  The 
examiner stated that the veteran had more impairment of 
function than his rather good range of flexion indicated 
since that motion was probably aided by having recently taken 
pain medication.  It was felt that he had more impairment 
than his range of motion would lead one to believe and it was 
estimated that there was an additional loss of 30 degrees of 
flexion on that basis.  

Pertinent Rating Criteria

The criteria for rating intervertebral disc syndrome (IVDS), 
38 C.F.R. § 4.71a, DC 5293, were revised effective September 
23, 2002, to provide for either a single evaluation based on 
incapacitating episodes or separate ratings, for combination 
under 38 C.F.R. § 4.25, for chronic orthopedic and neurologic 
manifestations, whichever results in a higher evaluation.  
Other than IVDS under DC 5293, the criteria for evaluating 
spinal disabilities DCs 5285 through 5295 (2002) ("the old 
criteria") were revised effective September 26, 2003, at 
which time the DCs were renumbered, including the renumbering 
DC 5295 to DC 5237 and adding DC 5242 for degenerative 
arthritis (yet also retaining DC 5003 for degenerative 
arthritis).  A General Rating Formula for Diseases and 
Injuries of the Spine was established, to which Note 6 
provides that IVDS is to be rated either under (1) the 
General Rating Formula, as to which Note 1 provides that 
associated objective neurologic abnormalities are separately 
rated under an appropriate DC, or (2) under an established 
Formula for Rating IVDS Based on Incapacitating Episodes 
(incorporating the 'incapacitation' criteria of the revised 
DC 5293).  See 68 Fed. Reg. 51,454 (Aug. 27, 2003), codified 
at 38 C.F.R. § 4.71a, DC 5243 (2004) ("the new criteria").  

The veteran's claim to reopen the prior October 1998 RO 
denial of service connection for a low back disability was 
received in April 2002, prior to the revision.  

Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply unless Congress provided 
otherwise or permitted the Secretary of VA to do otherwise 
and the Secretary did so.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), pointing out that the United States Court of Appeals 
for the Federal Circuit - in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) - overruled Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991), to the extent it conflicts with 
the precedents of the Supreme Court and the Federal Circuit.  
That is, when amended regulations expressly state an 
effective date and, as in this case, do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  See, too, VAOGCPREC 3-
2000 (Apr. 10, 2000); VAOPGCPREC 11-97 (Mar. 25, 1997); 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

So, here, both the old and the new rating criteria must be 
applied.  In rating the spinal disorder for the period prior 
to the effective dates of the respective revisions, only the 
old rating criteria may be applied, but both the old and the 
new rating criteria, whichever is most beneficial to the 
veteran, will be applied for the period beginning as of the 
respective effective dates.  

Prior to revision of the schedular rating criteria on 
September 23, 2002, a 40 percent rating was warranted for 
severe IVDS manifested by recurring attacks with intermittent 
relief, and a 60 percent rating, which is the highest 
possible rating under this code, was warranted for pronounced 
IVDS manifested by persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (as 
in effect prior to September 23, 2002).  

VAOGCPREC 36-97 (Dec. 12, 1997) requires that in determining 
disability evaluations under DC 5293, 38 C.F.R. §§ 4.40 
(functional loss may be due to pain) and 4.45 (pain on motion 
is a factor in joint disability) must be considered because 
nerve defects and pain may limit spinal motion, even if the 
current rating were to correspond to the maximum rating 
(under the criteria in effect prior to September 26, 2003) 
for limited spinal motion.  It was also held that 38 C.F.R. 
§ 3.321(b)(1), entitlement to an extraschedular rating, must 
also be considered.  Sanchez-Benitez v. West, No. 00-7099, 
slip op. at 10 and 11 (Fed. Cir. August 3, 2001) (case 
remanded for failure to discuss 38 C.F.R. § 3.321(b)(1) 
extraschedular consideration).  

As indicated, for the period prior to September 23, 2002, 
only the old IVDS rating criteria under DC 5293 may be 
applied, but either the old or the new IVDS rating criteria 
(whichever are most beneficial), may be applied for the 
period beginning September 23, 2002.  38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114.  

The IVDS criteria prior to September 23, 2002, focused on 
subjective classifications of the overall degree of 
impairment from IVDS.  As of September 23, 2002, the 
pertinent considerations - either preoperatively 
or postoperatively, are (1) whether the veteran has had 
incapacitating episodes during the immediately preceding 12 
months and, if so, the total duration of them, or (2) whether 
he should receive a higher rating based on a combination of 
the neurologic and orthopedic manifestations of his 
disability under 38 C.F.R. § 4.25.  Whichever method results 
in the higher evaluation is the one that must be used.  

When rating based on incapacitating episodes, if there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a maximum 60 percent 
rating is warranted.

An incapacitating IVDS episode is a period of acute signs and 
symptoms requiring bed rest prescribed by a physician and 
treatment by a physician.  Note 1 to the revised DC 5293.  
Supplementary Information in the published final regulations 
states that treatment by a physician would not require a 
visit to a physician's office or hospital but would include 
telephone consultation with a physician.  If there are no 
records of the need for bed rest and treatment, by 
regulation, there were no incapacitating episodes.  67 Fed. 
Reg. 54345, 54347 (August 22, 2002).  

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis will be 
rated as degenerative arthritis.  Under DC 5003, if 
degenerative arthritis is established by X-rays, compensation 
may be awarded under three circumstances:  (1) when 
limitation of motion meets the schedular criteria for the 
joint(s) affected and is objectively confirmed, such as by 
swelling, muscle spasm, or satisfactory evidence of painful 
motion; (2) when objectively confirmed limitation of motion 
is not sufficient to warrant a compensable schedular 
evaluation, 10 percent is assigned for each major joint or 
minor joint group affected; (3) when there is no limitation 
of motion, 10 or 20 percent will be assigned depending on the 
degree of incapacity, if there is X-ray evidence of 2 or more 
major joints or minor joint groups.  Hicks v. Brown, 8 Vet. 
App. 417, 420 (1995).  

According to 38 C.F.R. § 4.71a, DC 5292, slight limitation of 
motion of the lumbar spine warrants a 10 percent rating, 
moderate limitation of motion a 20 percent rating, and severe 
limitation of motion a 40 percent rating.  

38 C.F.R. § 4.71a, DC 5295 (for lumbosacral strain, and DC 
5294 for sacroiliac injury or weakness) provided that a 
lumbosacral strain with characteristic pain on motion 
warranted a 10 percent rating.  With muscle spasm on extreme 
forward bending with loss of lateral spine motion, a 20 
percent rating is warranted.  When severe with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a maximum 40 
percent rating is warranted. 

When assessing the severity of a musculoskeletal disability 
that, as here, is at least partly rated on the basis of 
limitation of motion, VA must also consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated, 
such as during times when his symptoms are most prevalent 
("flare-ups") due to the extent of his pain 
(and painful motion), weakness, premature or excess 
fatigability, and incoordination - assuming these factors 
are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

In this case, there is no evidence of a vertebral fracture or 
any spinal cord involvement and, so, 38 C.F.R. § 4.71a, DC 
5285 is not applicable.  Also, there has never been any 
evidence of favorable or unfavorable bony vertebral fixation 
or ankylosis and, so, DCs 5286 and 5289 are not applicable 
either.  

The revised spinal rating criteria created a General Rating 
Formula for Diseases and Injuries of the Spine, which uses 
more objective criteria and other pertinent considerations 
with or without symptoms such as pain (radiating or not), 
stiffness, or aching and thus encompass and take into account 
these symptoms and remove any requirement that there be any 
of these symptoms to assign any evaluation.  68 Fed. Reg. at 
51454 - 51455 (August 27, 2003).  They provide for ratings 
based on limitation of motion of a particular spinal segment 
in either forward flexion or the limitation of the combined 
range of motion of that spinal segment, either favorable or 
unfavorable ankylosis, or with respect to the entire spine if 
there is loss of more than 50 percent vertebral body height 
due to vertebral fracture or muscle spasm and guarding.  

Note 2 to the General Rating Formula provides that normal 
forward flexion of the thoracolumbar spine is to 90 degrees, 
extension is to 30 degrees, left and right lateral flexion 
as well as left and right lateral rotation are to 30 
degrees.  The combined range of motion refers to the sum of 
these ranges of motion and the normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is to 30 degrees or less; or, there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  (See Note 5 for descriptions of favorable and 
unfavorable ankylosis).  

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 
Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995).  Ankylosis is stiffening or fixation of 
a joint as the result of a disease process, with fibrous or 
bony union across the joint.  Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996).  

Analysis

Here, there is no evidence of ankylosis which would warrant a 
50 percent rating under the old spinal criteria of DC 5289 or 
under the new spinal rating criteria.  Also, there is no 
evidence of muscle spasm or vertebral deformity and, so, a 60 
percent rating is not warranted under the old spinal rating 
criteria of DC 5285.  The current 40 percent rating is the 
highest schedular rating under the old spinal rating criteria 
for limitation of motion (DC 5292) and lumbosacral strain (DC 
5295).  

With respect to the old IVDS rating criteria, the veteran 
does have absent left ankle jerk which is one of the listed 
criteria for pronounced IVD which warrants a 60 percent 
rating.  However, he does not now have characteristic 
radicular pain or other radicular symptoms, e.g., numbness or 
tingling.  Nor does he have demonstrable muscle spasm.  
Moreover, for a 60 percent rating there must be only 
"little" intermittent relief.  The recent VA examination 
found that by taking his medication for relief of pain and 
exercising care in his activities, his condition was 
manageable and he avoided flare-ups.  Also, repetitive motion 
did not cause additional limitation and there was no weakness 
or tenderness.  Even if his flexion would be lessened by 
about 30 degrees without taking pain medication, when 
subtracted from his existing level of flexion of 70 degrees, 
he would still retain a significant degree of motion in 
flexion, i.e., of about 40 degrees (or almost half of normal 
flexion).  

Accordingly, the Board finds that the veteran's IVDS symptoms 
are not of such severity at to cause him to have only 
"little" intermittent relief and, so, a 60 percent rating 
for IVDS is not warranted under the old IVDS rating criteria.  

As to the new IVDS rating criteria, there is no evidence of 
any incapacitating episodes with in the last 12 months and, 
so, an increased rating under the new IVDS on that basis is 
not warranted.  

This leaves only the matter of whether a combination of 
orthopedic and neurologic symptoms would result in a higher 
rating.  As noted, the only neurologic symptom is the 
veteran's absent left ankle jerk.  Otherwise, his has no 
radicular symptoms of the sciatic or any other nerve of the 
lower extremities.  While he uses a back brace, he does not 
require the use of any assistive device to walk and can do 
normal activities, e.g., driving, bathing, and feeding 
without assistance.  Accordingly, a separate neurologic 
rating, for combination with the current orthopedic 
manifestations, is not in order.  

In sum, the evidence simply does not establish that the 
veteran's service-connected lumbar disability is of such 
severity as to warrant a rating in excess of the current 40 
percent at any time during this appeal.  

Bilateral Hearing Loss

Assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The evaluations derived from the schedule 
are intended to make allowance for improvement by hearing 
aids.  38 C.F.R. §§ 4.85, 4.86 (2006).  

38 C.F.R. § 4.86 is intended to compensate for exceptional 
patterns of hearing impairment.  Under 38 C.F.R. § 4.86(a), 
if puretone thresholds at each of the 1000, 2000, 3000, and 
4000 Hertz frequencies is 55 dBs or more, an evaluation could 
be based upon either Table VI or Table VI(a), whichever 
results in a higher evaluation.  In addition, under section 
4.86(b), when a puretone threshold is 30 dB or less at 1000 
Hertz, and is 70 dB or more at 2000 Hertz, an evaluation 
could also be based either upon Table VI or Table VI(a), 
whichever results in a higher evaluation.  

Ratings for hearing loss range from noncompensable (i.e., 0 
percent) to 100 percent, based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level, as measured by pure tone audiometry 
tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  
38 C.F.R. § 4.85(a) and (d) (2006). 

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  As 
stated, the assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.85(c), Table VIa, "Numeric Designation 
of Hearing Impairment Based Only on Puretone Threshold 
Average," can also be used when the examiner certifies that 
the use of speech discrimination testing is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc., or when indicated under § 4.86.  
38 C.F.R. § 4.85(c).  There is no such certification in this 
appeal.  

The veteran was afforded a VA audiology examination in May 
2004 which revealed that in his left ear, the average pure 
tone threshold at the designated frequencies was 59 decibels 
with 96 percent speech discrimination ability.  This 
corresponds to level II hearing under Table VI.  The average 
pure tone threshold at the designated frequencies in the 
right ear was 45 decibels with 100 percent speech 
discrimination ability.  This corresponds to level I hearing 
in the right ear.  

The veteran was afforded a VA audiology examination in March 
2006 which revealed that in his left ear, the average pure 
tone threshold at the designated frequencies was 60 decibels 
with 100 percent speech discrimination ability.  This 
corresponds to level II hearing under Table VI.  The average 
pure tone threshold at the designated frequencies in the 
right ear was 45 decibels with 100 percent speech 
discrimination ability.  This corresponds to level I hearing 
in the right ear.  

Under Table VI, a noncompensable disability evaluation is the 
maximum rating that may be legally assigned for the degree of 
impairment demonstrated.  

Under Table VIA, the veteran has level IV hearing acuity in 
the left ear and level II in the right ear.  However, in each 
ear the veteran had puretone thresholds of thirty decibels or 
less at 1,000 Hertz and less than 70 decibels at 2,000 Hertz 
in each ear.  As a result, under 38 C.F.R. § 4.86(b), Table 
VIA may not be used.  In any event, even under Table VIA, the 
bilateral hearing loss at those levels, of IV and II, also 
warrants a noncompensable evaluation.  

The Board has no doubt that the veteran with his current 
degree of hearing loss does experience some difficulty 
hearing human speech, especially when background noise is 
present.  However, the Board finds that the veteran is not 
entitled to an increased evaluation for service-connected 
bilateral hearing loss based on the legal criteria and the 
objective findings of the VA audiological examinations.  
Consequently, the veteran's claim for an initial compensable 
rating for bilateral hearing loss must be denied.  

With respect to the allegation by the veteran's service 
representative in the January 2007 Informal Hearing 
Presentation that testing of the veteran's hearing acuity in 
a sound-proof booth does not equate to the veteran's hearing 
acuity in the ordinary conditions of life and daily 
activities, such testing provides a more accurate means of 
measuring the hearing acuity of those being tested against 
those with normal hearing acuity.  

Also, the exceptions to the mere mechanical application of the 
rating schedule, set forth in 38 C.F.R. § 4.86(a) and (b) had 
the intended effect of "fairly and accurately assess the 
hearing disabilities of veterans as reflected in a real life 
industrial setting and is thus a liberalization of the current 
version of this section of the Schedule."  59 Federal 
Register 17296 (April 12, 1994).  


Extra-schedular Consideration

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorders 
for which increased ratings are sought under the provisions 
of 38 C.F.R. § 3.321(b)(1).  He has not been recently 
hospitalized on account of them.  The disorders have not 
caused marked interference with his employment, i.e., beyond 
that contemplated by his assigned rating, or otherwise 
rendered impractical the application of the regular schedular 
standards.  Admittedly, his overall functional impairment may 
hamper his performance in some respects, but certainly not to 
the level that would require extra-schedular consideration 
since those provisions are reserved for very special cases of 
impairment that simply is not shown here.  Consequently, the 
Board does not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An initial rating for postoperative residuals of a herniated 
lumbar disc, as a residual of a back injury, in excess of 40 
percent is denied. 

An initial compensable rating for bilateral hearing loss is 
denied. 



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


